DETAILED ACTION
This final Office action is responsive to Applicant’s election filed July 20, 2022. Applicant has elected Group I (claims 1-2, 4-6) without traverse. The restriction requirement is made final. Claims 3 and 7-8 are canceled. Claims 1-2 and 4-6 are presented for examination. The Examiner will also address the arguments from the previous response filed on December 22, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
Regarding the rejections under 35 U.S.C. § 103, Applicant argues that the prior art does not “disclose the ability to track or compare individual rooms within a residential facility” (page 6 of Applicant’s response). The Examiner points out that Diliberto allows for rooms to be compared. Smith specifically addresses the fact that rooms may be within a residential facility. Applicant has not addressed this combination of teachings or the obviousness thereof.
Applicant submits that the prior art does not teach or suggest calculating a price for an individual room based on user input selections or a selection of indices (page 7 of Applicant’s response). The Examiner notes that, while claim 1 now incorporates details of previously pending claim 3, the amendment to claim 1 now specifically recites that the “selected room” is a “user selected room.” The Murphy reference has been introduced into the rejection to more specifically address how various users can specify rooms of interest.
	Regarding the rejection under 35 U.S.C. § 101, Applicant argues that the claims in the instant application are similar to the statutory claims in the Core Wireless decision (pages 8-10 of Applicant’s response). The Examiner respectfully disagrees. The claims utilize GUIs in a typical manner, using generic processing and interactive functions to send and receive data. There is nothing unconventional about how the claimed GUI operates either. The rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 are dependent from canceled claim 3, which is improper. Claim 6 is dependent from claim 5 and, thus, inherits this rejection. For examination purposes, claims 4 and 5 will be presumed to be dependent from claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “management of a residential facility living environment” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-2 and 4-6)
2A – Prong 1: Judicial Exception Recited?
Yes – Claims 1-2 and 4-6 assign room data to individual rooms based on historical occupancy rates and rental price rates; compare individual room data by one of a plurality of room groupings; calculate a recommended price for each room based on a weighted room data average; receiving a user selection; calculate a recommended price for a user selected room or set of rooms based on at least one of a weighted room occupancy rate index, a market position index; and a historical rate index; generate for all users a residential care dashboard for accessing all room data and said calculated recommended prices so that each user has immediate access to said newly calculated room prices; and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). For example, the gathering of data and decision-making are indicative of mental processes. Recommending pricing and promoting rooms for occupancy are examples of at least a sales activity, a marketing practice, a basic economic practice, and interpersonal relationships, which are examples of organizing human activity. Calculating a price is also an example of a mathematical concept. The dependent claims present additional details further defining the abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – Claims 1-2 and 4-6 include a memory device that stores a set of instructions and stores room data relevant to said resident communities; and a user interface for interacting with said users and at least one processor that executes the set of instructions to perform the recited functionality.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 17-20, 59-61). The access control functionality is described by Applicant as being known and conventional, as seen in ¶ 59 of the Specification, which states the following: “The secure network provides system 10 access to a plurality of computers 300 through each residential community via a conventional login screen, wherein a user may enter a login name and password to access the secure network via conventional internet communications protocols, as is known in the art.”
The claims also generally receive, store, and/or output (e.g., display via a user interface and/or dashboard) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Diliberto et al. (US 2014/0214461) in view of Smith et al. (US 2017/0221079) in view of Murphy (US 2014/0089020).
[Claim 1]	Diliberto discloses a computing system implemented by one or more processors for managing a plurality of properties having a plurality of rooms for occupancy (abstract -- multiple hotel properties may be evaluated), said system accessible by a plurality of individual users (¶¶ 34-35, 78 – Customers and managers may access the system via interfaces), the system comprising:
a memory device that stores a set of instructions and stores room data relevant to said properties (¶ 39 – The data collection element may also store software operable to provide an interface for communications; ¶ 40 – Property details are stored in a database, including hotel data and amenity information; ¶ 46 – Requests are specified by various factors, including room types and rate types; therefore, it is understood that a user is requesting hotel information to rent a hotel room; ¶¶ 113-124 – Media, hardware, and software are used together to implement the disclosed invention); and
a user interface for interacting with said users and at least one processor (¶¶ 34-35, 78 – Customers and managers may access the system via interfaces; ¶ 39 – The data collection element may also store software operable to provide an interface for communications; ¶¶ 113-124 – Media, hardware, and software are used together to implement the disclosed invention) that executes the set of instructions to:
for a specific resident community of the plurality of resident communities (figs. 2, 10 – Hotels meeting certain criteria may be evaluated):
assign room data to individual rooms based on historical occupancy rates (¶ 68 – Hotel availability for a previous week may be considered; ¶ 46 – The rates are for rooms as evidenced by the fact that room types may be specified) and rental price rates (¶ 106 – Historical pricing may be used in the evaluation; It noted that Applicant’s Specification describes “individual rooms” simply as what is offered by each member in a grouping as opposed to a specific room unit having its own separate analysis. For example, paragraph 9 of Applicant’s Specification states: “The system described herein includes the ability to track a plurality of individual rooms and assign data attributes thereto based on historical occupancy rates, historical price rates, and market rates. In further embodiments, the system includes the ability to compare individual rooms by a plurality of room groupings and calculated recommended prices for individual rooms based on weighted averages of the room data stored in the database.” Similarly, Diliberto evaluates rooms made available by a cluster of hotel properties and collectively performs analysis on the various rooms);
compare individual room data by one of a plurality of room groupings (fig. 5, ¶ 65 – Hotel rates may be compared for clusters. The listed rates are understood to be room prices; ¶ 57 – Hotels may be indexed in a cluster and quality and also by quality within a cluster; ¶ 46 – The rates are for rooms as evidenced by the fact that room types may be specified), wherein the system automatically displays a user interface with selectable room groupings (figs. 7, 10; ¶¶ 26, 29, 30, 46, 50 – User input affects the search results, e.g., groupings/clusters; ¶¶ 63, 85 – Searches may be further narrowed and a user may complete a sale based on the displayed results, which means that the user makes a selection);
receiving from a user via the user interface at least one room grouping selection (figs. 7, 10; ¶¶ 26, 29, 30, 46, 50, 85 – User input affects the search results, e.g., groupings/clusters; ¶ 63 – Searches may be further narrowed and a user may complete a sale based on the displayed results, which means that the user makes a selection), said room groupings including geographical regions, clusters of communities, pricing, room physical attributes, room types, and markets (figs. 7, 10; ¶¶ 26, 29, 30, 46, 50 – User input affects the search results, e.g., groupings/clusters; ¶¶ 31, 43, 60, 63, 89, 92, 104 – A user can specify the various criteria);
Diliberto does not explicitly disclose that its plurality of properties include resident communities. However, Diliberto does acknowledge that the disclosed invention may be used “in the context of data relating to hotels, motels, resorts and similar properties that are capable of booking for a period of time and that are associated with specified check-in dates, locations, and rates or prices. However, the functions described therein may be used in other embodiments for ranking lists of items other than hotels based upon other attributes: examples include…in general any item that is capable of an initial view and/or booking or reservation that is separated at least in time from a later check-in, purchase or use.” (Diliberto: ¶ 84) Smith describes a sales management system to facilitate senior housing sales (including leases) (Smith: ¶¶ 7, 27, 63). Smith describes a particular field of use relevant to Diliberto’s invention. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Diliberto such that its plurality of properties include resident communities in order to expand the usefulness of Diliberto’s property comparison system and method to various industries. Diliberto is open to multiple applications (as seen in ¶ 84 of Diliberto) and Smith describes the substitutable application of resident communities. Such a substitution of property types would have been well within the technical capability of those skilled in the art and would have yielded predictable and expected results before Applicant’s effective filing date.
Diliberto does not explicitly disclose wherein the instructions further cause the at least one processor to calculate a recommended price for a user selected room or set of rooms based on at least one of a weighted room occupancy rate index, a market position index; and a historical rate index. However, Diliberto does evaluate hotel offerings, which are understood to be rooms, with regard to rate with cluster and quality and quality within a cluster (Diliberto: ¶ 57). “Individual property information may be indexed against the average for the given cluster.” (Diliberto: ¶ 57) Weighted average rates may be calculated for a cluster (Diliberto: fig. 5, ¶ 65). A hotel marketability index score may be based on various factors, including rate competitiveness and hotel availability within the cluster (Diliberto: ¶ 32). Property managers may evaluate the performance of existing or new properties using the hotel marketability index element accessed via a user interface “in order to determine how they can improve their score or enhance the value that is being offered to the customer.” (Diliberto: ¶ 78) Data may be accessed in real-time (Diliberto: ¶ 106). The weighted room data average gives insight into typical room data (such as pricing) within a cluster of hotels of similar quality, within a given geographical area, etc. While Diliberto does not explicitly disclose that the room is selected by a user, Murphy facilitates the ability of a user to select hotels, room-classes, rooms, etc. of interest to him/her (Murphy: ¶ 58). Like Diliberto, the relative market value of a rental is evaluated (Murphy: ¶ 60) and Murphy discloses that a relative value may be assessed for a particular room-type selected by the user (Murphy: ¶ 62) and users interacting with the system may include hoteliers, property managers, travelers/customers, etc. (Murphy: ¶¶ 7, 69-75). The relative value may be based on at least a weighted average of varying amenities and other characteristics of a room as well as a weighted average of prices in the local geographical area (Murphy: ¶¶ 190-191). Considering that Diliberto’s managers may evaluate the performance of hotels in light of a hotel marketability index score, which takes into account availability and rate competitiveness and effectively conveys an understanding of a type of market position index, and Murphy presents specific details regarding the ability of a user to specify characteristics of a room of interest, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Diliberto wherein the instructions further cause the at least one processor to calculate a recommended price for a user selected room or set of rooms based on at least one of a weighted room occupancy rate index, a market position index; and a historical rate index so that managers can continuously monitor real-time property operations to address any areas of concern with performance and adjust a hotel’s marketing plan quickly, e.g., as needed to address concerns where pricing is causing a problem. For example, by evaluating a hotel marketability index score, which takes into account availability and rate competitiveness and effectively conveys an understanding of a type of market position index, a manager can make a determination if the pricing of rooms at a certain property should be raised above a weighted room data average in a grouping to lower demand or lowered below a weighted room data average in a grouping to increase demand. Having all of this real-time knowledge at hand would have helped Diliberto’s property managers to make quicker and more effective marketing decisions, particular in terms of pricing. The ability to allow any user to specify characteristics of a room of interest would also have assisted potential customers using Diliberto’s invention to more quickly and effectively gauge which potential rentals are a better value for him/her based on his/her personal needs and preferences as well as to better assist hoteliers seeking to determine optical pricing for available rentals (as suggested in ¶¶ 64-65, 69-73, 82 of Murphy).
Diliberto does not explicitly calculate a recommended price for each room based on a weighted room data average; and perform the step of automatically generating and displaying for presentation to all users a property care dashboard for accessing room data and said calculated recommended prices responsive to user’s selection of at least one room grouping so that each user has immediate access to said calculated room prices based on the user’s selected room grouping. However, Diliberto does evaluate hotel offerings, which are understood to be rooms, with regard to rate with cluster and quality and quality within a cluster (Diliberto: ¶ 57). “Individual property information may be indexed against the average for the given cluster.” (Diliberto: ¶ 57) Weighted average rates may be calculated for a cluster (Diliberto: fig. 5, ¶ 65). A hotel marketability index score may be based on various factors, including rate competitiveness and hotel availability within the cluster (Diliberto: ¶ 32). Property managers may evaluate the performance of existing or new properties using the hotel marketability index element accessed via a user interface “in order to determine how they can improve their score or enhance the value that is being offered to the customer.” (Diliberto: ¶ 78) Data may be accessed in real-time (Diliberto: ¶ 106). The weighted room data average gives insight into typical room data (such as pricing) within a cluster of hotels of similar quality, within a given geographical area, etc. While Diliberto does not explicitly disclose that the recommended prices are correlated to the calculated recommended price for a room selected by a user, Murphy facilitates the ability of a user to select hotels, room-classes, rooms, etc. of interest to him/her (Murphy: ¶ 58). Like Diliberto, the relative market value of a rental is evaluated (Murphy: ¶ 60) and Murphy discloses that a relative value may be assessed for a particular room-type selected by the user (Murphy: ¶ 62) and users interacting with the system may include hoteliers, property managers, travelers/customers, etc. (Murphy: ¶¶ 7, 69-75). The relative value may be based on at least a weighted average of varying amenities and other characteristics of a room as well as a weighted average of prices in the local geographical area (Murphy: ¶¶ 190-191). Considering that Diliberto’s managers may evaluate the performance of hotels in light of a hotel marketability index score, which takes into account availability and rate competitiveness and effectively conveys an understanding of a type of market position index, and Murphy presents specific details regarding the ability of a user to specify characteristics of a room of interest, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Diliberto to calculate a recommended price for each room based on a weighted room data average; and perform the step of automatically generating and displaying for presentation to all users a property care dashboard for accessing room data and recommended prices responsive to user’s selection of at least one room grouping so that each user has immediate access to said calculated room prices based on the user’s selected room grouping so that managers can continuously monitor real-time property operations to address any areas of concern with performance and adjust a hotel’s marketing plan quickly, e.g., as needed to address concerns where pricing is causing a problem such as when users select a room grouping and then choose not to make a reservation. For example, by evaluating a real-time update of weighted room data average information, a manager can make a determination if the pricing of rooms at a certain property should be raised above a weighted room data average in a grouping to lower demand or lowered below a weighted room data average in a grouping to increase demand. Having all of this real-time knowledge at hand would have helped Diliberto’s property managers to make quicker and more effective marketing decisions, particularly in terms of pricing related to actual user browsing and transaction activity. The ability to allow any user to specify characteristics of a room of interest would also have assisted potential customers using Diliberto’s invention to more quickly and effectively gauge which potential rentals are a better value for him/her based on his/her personal needs and preferences as well as to better assist hoteliers seeking to determine optical pricing for available rentals (as suggested in ¶¶ 64-65, 69-73, 82 of Murphy).
[Claim 2]	Diliberto discloses wherein the instructions further cause the at least one processor to compare individual room data by room groupings, wherein said groupings include one of a region, a cluster, a community, a room type, and a market (fig. 5, ¶¶ 57, 65).
[Claim 4]	Diliberto does not explicitly disclose wherein the instruction set further causes the at least one processor to limit the calculated maximum price to a predetermined maximum and minimum. Diliberto does, however, discuss the importance of removing outlier data (e.g., more than a given number of standard deviations from normal values) to prevent data skew (Diliberto: ¶¶ 53-54). In terms of relying on certain ranges of data to calculate a minimum and maximum price and limiting the value of the final calculation itself, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Diliberto wherein the instruction set further causes the at least one processor to limit the calculated maximum price to a predetermined maximum and minimum in order to prevent data skew, especially when outliers are identified or when multiple data sets reflect varying circumstances that are more relevant to a particular, respective scenario (as suggested in Diliberto: ¶¶ 53-54).
[Claims 5-6]	Diliberto evaluates a look to book ratio as part of the property ranking process (Diliberto: ¶¶ 87-91); the look to book ratio is analogous to an inquiry-to-tour ratio. Diliberto also clusters and sub-clusters properties by geographical area (e.g., by distance or by district), quality within a cluster, etc. (fig. 5, ¶¶ 44, 57, 65), thereby disclosing examples of geographical room groupings, market area room groupings, business operations room groupings, and room attribute groupings. Diliberto does not explicitly disclose wherein the instructions further cause the at least one processor to:
[Claim 5]	calculate an inquiry-to-tour ratio and a tour-to-move-in ratio for selected room groupings;
[Claim 6]	calculate inquiry-to-tour ratios based on geographical room groupings, market area room groupings, business operations room groupings, and room attribute groupings.
	In the analogous area of marketing available leasing properties for senior housing sales (Smith: ¶¶ 7, 27, 63), Smith measures sales performance based on an inquiry to tour ratio and a tour to move-in ratio (Smith: ¶ 65), which are analogous to Diliberto’s look to book ratio for hotel rooms since both measure a relative initial interest to more concrete follow-up interest from prospective customers. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Diliberto wherein the instructions further cause the at least one processor to:
[Claim 5]	calculate an inquiry-to-tour ratio and a tour-to-move-in ratio for selected room groupings;
[Claim 6]	calculate inquiry-to-tour ratios based on geographical room groupings, market area room groupings, business operations room groupings, and room attribute groupings
in order to expand the usefulness of Diliberto’s property comparison system and method to various industries. Diliberto is open to multiple applications (as seen in ¶ 84 of Diliberto) and Smith describes the substitutable application of resident communities. Such a substitution of property types would have been well within the technical capability of those skilled in the art and would have yielded predictable and expected results before Applicant’s effective filing date. Evaluating an inquiry-to-tour ratio and a tour-to-move-in ratio for selected room groupings and inquiry-to-tour ratios based on geographical room groupings, market area room groupings, business operations room groupings, and room attribute groupings would have allowed Diliberto to not only expand into the area of resident communities, but also to glean specific insight unique to various types of resident communities (e.g., based on geographical room groupings, market area room groupings, business operations room groupings, and room attribute groupings) in order to have a greater understanding of sales performance indicators and their respective significances under varying circumstances.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stanley et al. (US 2017/0178180) – Discloses a price optimizer template (¶¶ 107+).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683